DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 7, 10, 12 and 57, amendment of claims 6, 13, 15 and 27 and the addition of new claims 62-65, in the paper of 1/6/2022, is acknowledged.  .   Applicants' arguments filed on 1/6/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 6, 8, 9, 11, 13, 15-17, 27, 58-65 are still at issue and are present for examination.  
Claim Rejections - 35 USC § 103
The rejection of claims 6-13, 15, 16, 27, 57-61, under 35 U.S.C. 103 as being unpatentable over Mizutani and Ishizaka (US 2014/0370496), Grazu et al. (Biotechnology and Bioengineering, Vol 90, No. 5, pp 597-605, June 2005), Stetler et al. (Proc. Natl. Acad. Sci. USA, Vol 78, NO. 12, pp 7732-7736, Dec 1981), Mohanty and Kushner, (Molecular Microbiology Vol 34, NO 5, pp 1094-1108, 1999), Kosteroglou (US 8,574,840), Gershon and Khilko (Journal of Immunological Methods, Vol. 13, pp 65-76, 1995), Balboa and Bohn (Structure, Vol 15 No. 9, pp 1117-1131, 2007), Hwang and Kim (U.S. Patent No. 7,238,505) and Arai et al. (Protein Engineering, Vol 14, No. 8, pp 529-532, 2001) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 1/6/2022.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Schnepp on 2/16/2022.
The application has been amended as follows: 
In claim 13, change “comprises an amino acid sequence being at least 95% identical to an amino acid sequence of SEQ ID NO:113” to “comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO:113”.
In claim 27, change “said comprising a sequence at least 90% identical to SEQ ID NO: 113” to “said poly(A)polymerase comprising at least 90% sequence identity to SEQ ID NO: 113”.
In claim 63, change “comprises an amino acid sequence being at least 98% identical to an amino acid sequence of SEQ ID NO:113” to “comprises an amino acid 
In claim 64, change “comprises an amino acid sequence” to “comprises the amino acid sequence”.

Allowable Subject Matter
Claims 6, 8, 9, 11, 13, 15-17, 27, 58-65 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of producing polyadenylated ribonucleic acid (poly(A)RNA) molecules comprising contacting an RNA molecule with a poly(A)polymerase covalently immobilized onto a solid support, said poly(A)polymerase comprising at least 90% sequence identity to SEQ ID NO: 113, wherein the poly(A)polymerase comprises at least one newly introduced cysteine residue compared to a native poly(A)polymerase, wherein the at least one newly introduced cysteine residue is located at a terminus of the protein, wherein the poly(A)polymerase is immobilized via a thiol group of the at least one newly introduced cysteine residue, and wherein the at least one cysteine residue is attached to the poly(A)polymerase via a peptide linker element comprising the sequence of SEQ ID NO: 162 (GlyGlyGlyGly), and, wherein at least 80% of the produced poly(A)RNA has a poly(A) length of at least 100 nucleotides.  As argued by applicants, absent hindsight analysis based upon the disclosure of the instant specification, there would have been no expectation of success 
Further, Mohanty and Kushner, (Molecular Microbiology, Vol 34, NO 5, pp 1094-1108, 1999) further teach that poly(A) tail length in wildtype E. coli is relatively short (10-40 nucleotides) compared with 70-90 nucleotides in yeast and over 200 nucleotides in vertebrates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




rgh
2/17/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652